This is a motion asking this court to isssue a writ of certiorari to compel the county clerk of Bell county to prepare and deliver to appellant or his attorney a transcript, in order that an appeal may be properly prosecuted. The motion or application does not ask that the clerk be cited and given a hearing, and asks for no other relief than a writ of certiorari.
Appellant attempts to show that he perfected his appeal by filing a pauper's oath in lieu of an appeal bond, and that the clerk has refused to prepare the transcript, after being requested so to do. As a general rule, when an officer refuses to perform a ministerial duty, the remedy to compel performance of such duty is a mandamus proceeding directly against such officer; and we hold that appellant has mistaken his remedy, and that he should have pursued that course in this case. Newton v. Leal, 56 S.W. 209; In re Lawrence Estate, 146 S.W. 701.
Motion overruled.